Exhibit 10.1
FIFTH AMENDMENT TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of September 24, 2020, is made and entered into between
and among HomeAmerican Mortgage Corporation, a Colorado corporation (the
“Seller”), and U.S. Bank National Association, as administrative agent and
representative of itself as a Buyer and the other Buyers (in such capacity, the
“Agent”) and as a Buyer (in such capacity, “U.S. Bank”).
RECITALS:
A.    The Seller, U.S. Bank, and the Agent are parties to an Amended and
Restated Master Repurchase Agreement dated as of September 16, 2016 (as amended
by that certain First Amendment to Amended and Restated Master Repurchase
Agreement dated as of August 10, 2017, that certain Second Amendment to Amended
and Restated Master Repurchase Agreement dated as of August 9, 2018, that
certain Third Amendment to Amended and Restated Master Repurchase Agreement
dated as of May 23, 2019, that certain Fourth Amendment to Amended and Restated
Master Repurchase Agreement dated as of May 21, 2020, and as further amended,
restated or otherwise modified from time to time, the “Repurchase Agreement”).
B.    The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.
Section 2.    Amendments.
2.1.    The Buyers’ Commitments to Purchase. Section 2.1 of the Repurchase
Agreement is amended and restated in its entirety to read as follows:
2.1    The Buyers’ Commitments to Purchase. Subject to the terms and conditions
of this Agreement and provided no Default or Event of Default has occurred that
the Agent has not declared in writing to have been cured or waived (or, if one
has occurred and not been so declared cured or waived, if all of the Buyers, in
their sole discretion and with or without waiving such Default or Event of
Default, have elected in writing that Transactions under this Agreement shall
continue nonetheless), the Buyers agree to make revolving purchases of Eligible
Loans on a servicing released basis through and including the Termination Date,
so long as the Aggregate Outstanding Purchase Price does not exceed the





--------------------------------------------------------------------------------



Maximum Aggregate Commitment and so long as each Buyer’s Committed Sum is not
exceeded. The Buyers’ respective Committed Sums and the Maximum Aggregate
Commitment are set forth on Schedule BC in effect at the relevant time, as it
may have been amended or restated pursuant to this Agreement. Upon any reduction
of the Buyers’ respective Committed Sums and the Maximum Aggregate Commitment as
set forth on Schedule BC, the Seller shall, to the extent required, reduce the
Aggregate Outstanding Purchase Price to the amount of the Maximum Aggregate
Commitment as then in effect, and the ownership interests in the Purchased Loans
of each Buyer shall automatically be adjusted accordingly. Upon the joinder of
additional Buyer(s), if any, the parties agree to approve in writing revised and
updated versions of Schedule BC. The fractions to be applied to determine the
respective Funding Shares of the Buyers for any day are their respective
Committed Sums divided by the Maximum Aggregate Commitment for that day. Each
Buyer shall be obligated to fund only that Buyer’s own Funding Share of any
Transaction requested, and no Buyer shall be obligated to the Seller or any
other Buyer to fund a greater share of any Transaction. No Buyer shall be
excused from funding its applicable Funding Share of any Transaction merely
because any other Buyer has failed or refused to fund its relevant Funding Share
of that or any other Transaction. If any Buyer fails to fund its Funding Share
of any Transaction, the Agent (in its sole and absolute discretion) may choose
to fund the amount that such Nonfunding Buyer failed or refused to fund, or the
Agent as a Buyer and the other Buyers who are willing to do so shall have the
right (but no obligation) to do so in the proportion that the Committed Sum of
each bears to the total Committed Sums of all Buyers that have funded (or are
funding) their own Funding Shares of that Transaction and that are willing to
fund part of the Funding Share of such Nonfunding Buyer. Should the Agent and/or
any other Buyer(s) fund any or all of the Nonfunding Buyer’s Funding Share of
any Transaction, then the Nonfunding Buyer shall have the obligation to deliver
such amount to the Agent (for distribution to the Buyer(s) who funded it) in
immediately available funds on the next Business Day. Regardless of whether the
other Buyers fund the Funding Share of the Nonfunding Buyer, the respective
ownership interests of the Buyers in the Transaction shall be adjusted as
provided in Section 3.9. The obligations of the Buyers hereunder are several and
not joint.
2.2.    Adjusted Tangible Net Worth Ratio. Section 17.13 of the Repurchase
Agreement is amended by deleting the reference to “8.0 to 1.0” therein and
inserting in its place “10.0 to 1.0”.
2.3.    Annex A to Officer’s Certificate. Annex A to Exhibit C of the Repurchase
Agreement is amended by deleting the reference to “8.0:1.0” therein and
inserting in its place “10.0:1.0”.
2.4.    Schedule BC. Schedule BC to the Repurchase Agreement is amended and
restated in its entirety as set forth on Schedule BC hereto.
2

--------------------------------------------------------------------------------



Section 3.    Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:
3.1.    delivery to the Agent of this Amendment duly executed by the Seller in a
quantity sufficient that the Agent and the Seller may each have a fully executed
original;
3.2.    delivery to the Agent of a certificate by the Secretary or Assistant
Secretary of the Seller (i) certifying that the resolutions adopted by the
Seller’s board of directors on September 12, 2016, remain in full force and
effect, authorizing the Seller to enter into this Amendment, (ii) certifying
that there has been no amendment to the Articles of Incorporation of the Seller
since true and accurate copies of the same were delivered to the Agent as of
November 12, 2008, (iii) certifying that there has been no amendment to the
By-Laws of Seller since true and accurate copies of the same were delivered to
the Agent as of November 12, 2008, and (iv) a certification as to the
incumbency, names, titles, and signatures of the officers of the Seller
authorized to execute this Amendment and the other instruments executed by the
Seller in connection with this Amendment; and
3.3.    delivery to the Agent of such other documents as it may reasonably
request.
Section 4.    Miscellaneous.
4.1.    Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.
4.2.    Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
4.3.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.
3

--------------------------------------------------------------------------------



4.5.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
4.6.    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.
4.7.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
4.8.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
4.9.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]










4


--------------------------------------------------------------------------------



In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.


SELLER AND SERVICER:
HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer




By:     /s/ L. Ludwell Jones IV    
Name: L. Ludwell Jones IV
Title: Vice President and Treasurer






AGENT AND BUYER:
U.S. BANK NATIONAL ASSOCIATION,
as Agent and Buyer




By:     /s/ Edwin D. Jenkins        
Name: Edwin D. Jenkins
Title: Senior Vice President
Signature Page
Fifth Amendment


--------------------------------------------------------------------------------



SCHEDULE BC TO
FIFTH AMENDMENT TO
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
SCHEDULE BC
To Master Repurchase Agreement


The Buyers’ Committed Sums
(in dollars)



BuyerExcept as provided in the below chart, Committed Sum for any period:U.S.
Bank National Association$75,000,000Maximum Aggregate Commitment$75,000,000




Buyer
Committed Sum for
September 24, 2020 through and including October 23, 2020
Committed Sum for
December 22, 2020 through and including February 4, 2021
Committed Sum for
March 25, 2021 through and including April 23, 2021
U.S. Bank National Association$100,000,000$200,000,000$100,000,000Maximum
Aggregate Commitment$100,000,000$200,000,000$100,000,000

Schedule BC